People v Gutierrez-Pinto (2016 NY Slip Op 01508)





People v Gutierrez-Pinto


2016 NY Slip Op 01508


Decided on March 2, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 2, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2013-01674
 (Ind. No. 12-00255)

[*1]The People of the State of New York, respondent, 
vFredy Alexander Gutierrez-Pinto, also known as Orlando Salazar, appellant.


Neal D. Futerfas, White Plains, NY, for appellant, and appellant pro se.
David M. Hoovler, District Attorney, Middletown, NY (Steven E. Goldberg and Andrew R. Kass of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered January 10, 2013, convicting him of attempted murder in the second degree, assault in the first degree, assault in the second degree (two counts), and criminal possession of a weapon in the second degree, after a nonjury trial, and imposing sentence.
ORDERED that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant's guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342, 349), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633, 645).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 86-87).
The contention raised in the defendant's pro se supplemental brief is unpreserved for appellate review (see People v Petitbrun, 123 AD3d 1057, 1058) and, in any event, without merit.
DILLON, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court